Citation Nr: 1216608	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  07-37 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative disc and joint disease of the lumbosacral spine.

2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), to include as secondary to service-connected disability.

3.  Entitlement to service connection for bilateral lower extremity radiculopathy secondary to low back degenerative joint and disc disease.

4.  Entitlement to service connection bilateral knee disability.

5.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity prior to June 24, 2010.

6.  Entitlement to an evaluation in excess of 30 percent for peripheral neuropathy of the right upper extremity subsequent to June 24, 2010.

8.  Entitlement to an increased rating for postoperative right mid shaft ulnar fracture, currently evaluated as 10 percent disabling.

9.  Entitlement to increased rating for right ulna donor site bone graft scar, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney-at-law


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to August 1989.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a rating decision of the VA Regional Office in Cleveland, Ohio that denied service connection for left and right knee disorders, lumbosacral spine degenerative disc and joint disease, PTSD, and radiculopathy of each lower extremity.  Service connection was granted for peripheral neuropathy of the right upper extremity, evaluated as 10 percent disabling from September 21, 2005.  That rating decision also granted 10 percent ratings for postoperative right mid shaft ulnar fracture and right ulna donor site bone graft scars, each effective from September 21, 2005.  

The Veteran was afforded a hearing at the RO in March 2010, and in February 2012 before the undersigned Veterans Law Judge sitting at Cleveland, Ohio.  The transcripts are of record.  

By rating action dated in September 2011, peripheral neuropathy was increased to 30 percent, effective from June 24, 2010.

Following review of the record, the issues of entitlement to service connection for an acquired psychiatric disorder, including PTSD, lumbosacral degenerative disc and joint disease, right and left lower extremity radiculopathy, and bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 24, 2010, peripheral neuropathy of the right upper extremity was manifested by at least moderate impairment of the ulnar nerve.

2.  Peripheral neuropathy of the right upper extremity is manifested by no more than moderate impairment of the ulnar nerve.

3.  Right postoperative mid shaft ulnar fracture is manifested by posttraumatic changes/osteochondroma on X-ray; the Veteran does not have nonunion of the right elbow or loss of bone substance.  

4.  Right ulna donor site scar is superficial and manifested by a tenderness and a depressed appearance without evidence of inflammation, instability, edema, keloid formation, inflexibility of the skin, or limitation of motion of the body part affected.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability evaluation for peripheral neuropathy of the right upper extremity are met prior to June 24, 2010. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 3.321, 4.124a, Diagnostic Code 8516 (2011).

2.  The criteria for an evaluation in excess of 30 percent for peripheral neuropathy of the right upper extremity are not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 3.321, 4.124a, Diagnostic Code 8516 (2011).

3.  The criteria for a rating in excess of 10 percent for postoperative right mid shaft ulnar fracture are not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 3.321, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5211 (2011).

4.  The criteria for a rating in excess of 10 percent for right ulna donor site scar are not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 3.321, 4.118, Diagnostic Code 7804 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that the symptoms associated with his service-connected right arm disabilities, including peripheral neuropathy, ulna fracture residuals and scarring, are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher ratings.  He presented testimony in February 2012 to the effect that he could not lift as much with the right forearm and had swelling, throbbing all the time, and a pressure sensation in the arm.  The appellant related that it hurt when he lifted a gallon of milk and that he had loss of strength and weakness.  He reported middle finger numbness, pain in the elbow, locking, limitation of function, and loss of muscle tone.  The Veteran asserted that he should be granted a separate ratings for right elbow deformity and the radius that were also a part of the service-connected right arm disorder.  

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

For an increased compensation issue, 38 U.S.C.A. § 5103(a) requires at a minimum that the Secretary notify the claimant that to substantiate a claim, the claimant must provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability.  The notice requirements of the VCAA apply to all elements of a service-connection claim including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  Further, this notice must include information pertaining to disability ratings and an effective date for the award of benefits. Id at 486.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The record reflects that VCAA notice was sent to Veteran in October 2005, April 2006 and June 2006 prior to the initial unfavorable decision on the claims, supplemented by correspondence in May 2008 that provided the Veteran with required and fully compliant notice.  Notification that included information pertaining to a disability rating and effective date for an award was also sent to the appellant.  Therefore, VA's duty to notify in this case has been satisfied.  For these reasons, the Board may proceed to decide the appeal. 

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant as to the claims for higher ratings. See Bernard v. Brown, 4 Vet.App. 384 (1993).  Extensive VA clinical records have been received in support of the claims and thoroughly reviewed.  Private clinical records were also received in support of the claim and considered.  The Veteran has had two VA examinations over the course of the appeal to evaluate the claimed disorders that are determined to be adequate for rating purposes.  He was afforded an RO hearing in 2010 and a hearing in February 2012 before the undersigned Veterans Law Judge.  The actions of the Veterans Law Judge at the hearing supplement the VCAA and comply with 38 C.F.R. § 3.103 (2011).  The whole of the record, including his personal statements and those of his representative have been read and carefully considered. 

The Board is satisfied that VA has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to final decisions in this appeal.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims. See 38 U.S.C.A. § 5103A (a)(2); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); Smith v. Gober, 14 Vet.App. 227 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (2002).  The claims of entitlement to higher ratings for peripheral neuropathy of the right upper extremity, postoperative right mid shaft ulna fracture, and right ulna donor site bone graft scars are ready to be considered on the merits.

Law and Regulations - General

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 (2011).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.10 (2011). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet.App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern. See Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  In claims for a higher rating, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet.App. 505, 509-510 (2007); see also Fenderson v. West, 12 Vet.App. 119, 126 (1999), 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011). 

1.  Evaluation of right upper extremity peripheral neuropathy in excess of 10 percent prior to June 24, 2010, and in excess of 30 percent after June 24, 2010.

Pertinent Laws and Regulations

Service connection for right upper extremity peripheral neuropathy was granted by RO rating decision in March 2007 and a 10 percent disability evaluation was awarded, effective from September 21, 2005.  The 10 percent rating was increased to 30 percent, effective from June 24, 1010.  Therefore, analysis of this issue requires consideration of the rating to be assigned effective from the date of the award of service connection. See Fenderson v. West, 12 Vet.App. 119 (1999).  The Board has reviewed the evidence and concludes that uniform ratings are warranted for all issues over the course of the appeal period.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 4.10 (2011). 

The service-connected postoperative right upper extremity peripheral neuropathy is evaluated under 38 C.F.R. § 4.124a Diagnostic Code 8516 (2011) for paralysis of the ulnar nerve.  Mild, moderate or severe incomplete paralysis warrants a rating of 10, 30, and 40 percent for the major arm, or 10, 20, and 30 percent for the minor arm, respectively.  A 60 or 50 percent disability rating is warranted for complete paralysis of the major or minor extremity, respectively, that is manifested by the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened. 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2011).  

Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120 (2011).  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a (2011).

When involvement is only sensory, the rating should be for the mild, or at most, moderate degree.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.124 (2011).

Factual Background

VA outpatient clinical records dated in July 2004 reflect that the Veteran was seen in neurology consultation for persistent numbness in the right hand and said that this had been going on for three years or so.  He described numbness in the right pinky and ring finger, and pain in the same region that radiated up to the elbow.  On examination, motor examination revealed questionable weakness in the right flexor digitorum profundus ulnar side.  Strength was normal for the rest of the muscles.  Deep tendon reflexes were symmetric.  He had a positive Tinel's sign in the right distribution.  Vibration was intact.  An impression of right ulnar neuropathy versus carpal tunnel syndrome was provided.  X-rays and electromyogram (EMG) studies were ordered. 

The Veteran underwent a VA examination of the right forearm in November 2006.  Pertinent clinical history was reviewed.  Complaints included intermittent pain at the site of the fracture rated as four on a scale of 1-10 associated with weakness.  The appellant reported occasional locking of the elbow.  He said that he took over-the-counter medications such as Ibuprofen and aspirin as needed for pain.  He also indicated that he had occasional tremor and numbness in the last two digits of the right hand intermittently, as well as occasional sharp shooting pain down the forearm.  

Physical examination disclosed a depressed hyperpigmented scar on the dorsal aspect of the middle third of the right forearm measuring about four inches in length and one inch at the widest part.  Tenderness to palpation was elicited over the scar.  It was described as superficial, regular and stable.  There was no inflammation, edema, keloid formation, limitation of motion of function, inflexibility of the skin, or induration of the skin secondary to scarring.  

It was reported that range of motion of the right elbow was essentially within normal limits with flexion to 140 degrees and extension of zero degrees.  Supination and pronation were each 80 degrees.  The examiner stated that range of motion of the right wrist was also essentially within normal limits with dorsiflexion of 60 degrees, palmar flexion of 60 degrees, radial deviation of 20 degrees, and ulnar deviation 30 degrees, both actively and passively.  There was no evidence of edema, effusion, swelling, redness, heat, erythema, abnormal movement, ankylosis, or guarding on examination of the right elbow joint.  There was tenderness to palpation at the site of the fracture over the dorsal aspect of the middle to distal half of the forearm.  

EMG studies were performed.  The impression was abnormal study with findings suggestive of a mild right ulnar neuropathy at the elbow without significant axonal involvement.  It was also found that the changes on medial studies were suggestive of a mild right median neuropathy at the carpal tunnel without significant axonal involvement, and that given the distribution of symptoms, this was most likely an incidental finding.  

X-rays of the right forearm were interpreted as showing numerous abnormalities in the radius and ulna with pronounced bowing deformities, a prominent ulnar-variance and dorsal tilting of the articular surface of the radius, and osteoarthritic changes of the elbow joint.  There were also medial elbow joint osteoarthritic changes.  Following examination, an assessment of history of fracture of the mid shaft of the ulna with secondary tender scar, status post multiple surgeries, was rendered.  The examiner opined that ulnar neuropathy was at least as likely as not related to the inservice right forearm injury.  

The Veteran was afforded a VA examination in June 2010.  The examiner noted that the claims folder was reviewed.  Pertinent background and clinical history were recited.  The appellant reported daily pain of at least 5/10, but primarily 10/10 in intensity resulting in an inability to sleep.  He related that pain was worse in the evenings, and that duration of such was between three and four hours.  He said he that took an analgesic without relief and that ice and heat made the pain worse.  The Veteran stated that arm exercises increased pain.  He indicated that pain had increased over the last two years, that current symptoms included stiffness, locking and cracking, and that he had numbness and tingling in the hand and fourth and fifth digits that interfered with daily activities.  It was noted that he was right hand dominant.   

A comprehensive musculoskeletal and neurological examination was performed.  Findings included elbow flexion of zero to 145 degrees, forearm supination to 85 degrees, forearm pronation to 80 degrees, and right wrist dorsiflexion, palmar flexion, radial deviation, and ulnar deviation to 70, 80, 20, and 45 degrees, respectively.  Motion of the ring and little finger were limited.  Strength was decreased.  Filament and vibratory testing indicated an absent ulnar nerve.  Position sense was decreased in the hand and wrist.  Deep tendon reflexes were 2+ and equal to the left.  

An X-ray of the right forearm was interpreted as showing normal bone density, with no acute fracture, and old fracture of the proximal right ulna.  There was no evidence of posttraumatic osteoarthritic changes.  The soft tissues were normal.  Radiological study of the right elbow disclosed multiple osteochondroma in the joint space with old fracture of the proximal shaft of the right ulna.  The soft tissues were normal.  Following examination, diagnoses were rendered of right upper extremity peripheral neuropathy, specifically ulnar nerve, and right shoulder arthralgia, mildly limited range of motion.  

Legal Analysis

The evidence reflects that the Veteran is right-hand dominant.  As such, the service-connected right forearm disability affects the major upper extremity.  The record reflects that prior to June 24, 2010, the appellant sought treatment dating back to July 2004 for right forearm and wrist complaints that included pain that was sometimes sharp and radiating, diminished grip strength, weakness, tingling, a positive Tinel's sign, and numbness in two digits, etc.  EMG studies were abnormal and interpreted as showing ulnar neuropathy.  The evidence indicates that although deep tendon reflexes were symmetric and vibration was intact, the record indicates that the right forearm significantly impacted the Veteran's everyday activities and employment pursuits.  The Board observes that symptoms prior to June 24, 2010 were not substantially different than those upon which a higher disability rating was awarded effective June 24, 2010.  Rather, the June 2010 examination was more thorough.  The earlier examination did not adequately grade strength or report finger motion.  In view of such, the Board thus finds that the constellation of symptomatology prior to June 24, 2010 more nearly approximated the criteria for moderate ulnar nerve impairment on the whole under 38 C.F.R. § 4.124a Diagnostic Code 8516.  Therefore, based on the foregoing, the Board concludes that a 30 percent disability evaluation is warranted prior to June 24, 2010 for moderate right ulnar nerve impairment.  

The Veteran is in receipt of a 30 percent disability rating for moderate impairment of the ulnar nerve of the major upper extremity.  In order to be awarded the next higher evaluations of 40 percent and 60 percent for right upper extremity peripheral neuropathy, it must be demonstrated that the appellant has severe impairment or complete paralysis of the ulnar nerve. 

The Board observes that although the record demonstrates that the appellant has significant symptoms of the right forearm resulting in diminished nerve function, there is no indication whatsoever in the record that he has complete paralysis of the ulnar nerve as delineated in 38 C.F.R. § 4.124a, Diagnostic Code 8514.  The record reflects that despite evidence of some deficit resulting in limited motion of the ring and little finger, decreased strength and absent ulnar response on filament and vibratory testing, the appellant retains substantial physiologic function of the right forearm and hand as indicated on VA examination in June 2010.  That examination disclosed that right forearm, elbow, wrist and right hand and finger joint motion was not compromised to an untoward extent.  As such, the Board finds that no more than moderate right ulnar nerve impairment is demonstrated overall and that a higher disability rating is not warranted.  In this regard, the Board would also point out that the 30 percent disability rating that has been assigned for peripheral neuropathy surpasses the Veteran's request for a 20 percent rating that he sought in November 2007 correspondence.  As such this is considered the full grant of the benefit sought on appeal.

The Board recognizes that a layperson is competent to describe what comes to him or her through the senses. See Layno v. Brown, 6 Vet.App. 465 (1994).  In this regard, the Veteran can assert that the symptoms associated with left elbow disability are worse.  The Federal Circuit has held that lay assertion is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  However, the Board retains the discretion to make a credibility determination and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  To the extent that the appellant asserts that his service-connected right forearm peripheral neuropathy is more severely disabling, the Board points out that the findings in the VA clinical records, to include on VA medical examination, do not establish that he has more severe disability in this regard.  The Board accepts that the appellant has significant functional impairment and pain.  However, neither the lay nor the medical evidence reflects the functional equivalent of symptoms required for an evaluation in excess of 30 percent when all of the complaints and findings are considered.  The Board thus concludes that the clinical findings on examination are of greater probative value and fail to demonstrate that there is a severe degree of disability for which a higher evaluation is warranted.  Based on the foregoing, the Board finds that no more than a 30 percent disability rating is warranted, and that a uniform rating is appropriate for the entire appeal period for peripheral neuropathy of the right upper extremity. See Hart v. Mansfield, 21 Vet.App. 505, 509-510 (2007); see also Fenderson v. West, 12 Vet.App. 119 (1999).

2.  Increased rating for postoperative right mid shaft ulnar fracture.

Pertinent law and regulations.

The Veteran's postoperative residuals of right mid shaft ulnar fracture is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5211 for impairment of the ulna of the major wrist that warrants a 10 percent rating for malunion with bad alignment.  A 20 percent rating will be assigned for nonunion in the upper half of the ulna with nonunion of the lower half.  A 30 percent rating will be assigned for nonunion in the upper half of the ulna without loss of bone substance or deformity.  A 40 percent rating is warranted for nonunion in the upper half of the ulna with false movement, with loss of bone substance of 1 inch (2.5 centimeters) or more and marked deformity. Id.

After review of the evidence, the Board finds that a higher rating is not warranted for postoperative mid shaft ulnar fracture.  In this regard, the Board points out that in November 2006, the VA examiner stated that range of motion of the right elbow and wrist were essentially within normal limits.  Right elbow and wrist motion was shown to be within normal limits on VA examination in 2010.  The evidence thus reflects that the Veteran has retained essentially full motion of the elbow and wrist throughout the appeal period.  In 2006, it was noted that there was some bowing deformity on X-ray, but this were not noted on most recent VA examination in 2010 or on neurological evaluation in 2004.  In any event, neither VA examiner indicated that the Veteran had nonunion of the right elbow or loss of bone substance.  Bone density was normal on VA examination in 2006.  There is no clinical evidence of false movement of the ulna.  Under the circumstances, the Board finds that postoperative residuals of right mid shaft ulna fracture warrant no more than a 10 percent rating as analogously rated under 38 C.F.R. § 4.71a, Diagnostic Code 5211 for malunion with bad alignment.  

The Board must also consider whether any alternative diagnostic code serves as a basis for a higher rating for service-connected mid shaft ulnar fracture residuals,  to include C.F.R. § 4.71a, Diagnostic Codes 5206-5209 (2011).  The record reflects, however, that the Veteran does not have flexion limited to 90 degrees or less, or extension of 75 degrees, nor is it shown that flexion of the forearm is limited to 100 degrees and extension to 45 degrees.  The evidence does not reflect that he has a flail joint fracture with marked cubitus varus or cubitus valgus deformity.  Therefore, these diagnostic codes pertinent to the forearm and elbow are unavailing of a higher rating for the service-connected postoperative right mid shaft ulnar fracture residuals.

The Board recognizes that a layperson is competent to describe what comes to him or her through the senses. See Layno, supra.  In this regard, the Veteran can assert that the symptoms associated with postoperative right mid shaft ulnar fracture residuals are worse.  However, to the extent that the appellant asserts that his service-connected right forearm disorder is more severely disabling, the Board points out that the objective findings in the VA clinical records, to include on VA medical examinations, do not establish that he has more severe disability in this regard.  

The Board has carefully considered the appellant's contentions of pain and functional loss.  In determining the degree of functional impairment, the provisions of 38 C.F.R. §§ 4.40 and 4.45 are for consideration.  The Board accepts that the appellant has significant functional impairment and pain.  However, neither the lay nor the medical evidence reflects the functional equivalent of symptoms required for an evaluation in excess of 10 percent when all of the complaints and findings are considered.  The Board thus concludes that the clinical findings on examination are of greater probative value and do not reflect a greater degree of disability for which a higher evaluation is warranted for the service-connected postoperative right mid shaft ulnar fracture.  

Under the circumstances, the preponderance of the evidence is against the Veteran's claim for a higher disability rating for postoperative right mid shaft ulnar fracture residuals.  Accordingly, no more than a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5211 is warranted.

The Board also notes that the Veteran requests that separate ratings be granted for the elbow and the radius.  On VA examination in November 2006, X-rays of the right forearm were interpreted as showing abnormalities in the ulna as well as the radius, and osteoarthritic changes, as well as bowing deformities of the elbow joint.  The Court of Appeals for Veterans Claims (Court) has held, however, that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet.App. 203, 206 (1993).  This would result in pyramiding which is contrary to the provisions of 38 C.F.R. § 4.14 (2011).  The Court has acknowledged that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes. Esteban v. Brown, 6 Vet.App. 259 (1994); Fanning v. Brown, 4 Vet.App. 225 (1993).  

In this case, however, 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213 encompasses impairment of the elbow, ulna and radius, and as such, involve the same anatomical region.  Therefore, the Veteran cannot receive more than one disability rating for this area, except for neurologic disability and scarring which have already been separately rated.  

3.  Increased rating for right ulna donor site bone graft scar.

Factual Background and Legal Analysis

The Veteran's right ulna donor site scar is currently rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804.  

The Board notes that the criteria used to evaluate disabilities involving the skin were revised during the course of the appeal.  In VAOPGCPREC 3-2000 (April 2003), VA General Counsel held that when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, a determination as to whether the intervening change is more favorable to the Veteran should be made.  If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change; and the prior regulation should be applied to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011). 

Effective August 30, 2002, Diagnostic Code 7804 applied to scars that were superficial and painful on examination.  A single 10 percent rating was available.  Note (1) provided that a superficial scar was one not associated with underlying soft tissue damage. Id.

Under the version of that Code in effect since October 23, 2008, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is contemplated by three or four scars that are unstable or painful, and a 30 percent rating is indicated for five or more scars that are unstable or painful.  Note (1) of this code states that an unstable scar is one where, for any reason, there is frequent loss of covering skin over the scar.  

Here, VA examination of the skin in November 2006 reflected a single depressed hyperpigmented scar on the dorsal aspect of the middle one-third of the forearm measuring about four inches in the widest part.  There was tenderness to palpation over the scar.  The scar was superficial, regular and stable without evidence of inflammation, edema, keloid formation, limitation of motion or function, inflexibility of the skin or induration.

After a careful review of the record, the Board finds the Veteran right ulna donor site scar is no more than 10 percent disabling under the prior and revised criteria of 7804 that either contemplate scarring that is superficial and painful on examination, or is unstable or painful. 38 C.F.R. § 4.118, Diagnostic Code 7804.  In order to warrant a 20 percent evaluation the evidence must show that there are three or four scars that are unstable or painful which is not demonstrated in this case.

The Board has also considered whether a higher rating is warranted under any other scar code.  All versions of Diagnostic Code 7800 pertinent to this claim require involvement of the head, face, or neck, which is not at issue here.  All versions of Diagnostic Code 7801 require involvement of at least 12 square inches (77 sq. cm), which is not the case here.  Prior versions of Diagnostic Code 7803, like Diagnostic Code 7804, provide a maximum 10 percent rating.  Moreover, the version in effect since August 30, 2002 and prior to October 23, 2008 applies to scars that are unstable, which is not the case here.  The version in effect prior to August 30, 2002 applies to scars that are poorly nourished, with repeated ulceration, which is not the case here.  

Under the circumstances, the preponderance of the evidence is against the Veteran's claim for a higher disability rating for right ulna donor site scar.  Accordingly, no more than a 10 percent rating under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7804 is warranted.


Summary

Finally, the Board has also considered whether higher ratings for service-connected peripheral neuropathy of the right upper extremity, right postoperative mid shaft ulnar fracture, and right ulna donor site scar are warranted on an extraschedular basis.  The potential application of 38 C.F.R. § 3.321(b) (1) (2011) has been considered.  However, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  In this regard, the Board finds that there has been no showing by the Veteran that the service-connected disabilities have resulted in marked interference with employment or necessitated frequent periods of hospitalization.  The Board finds that the ratings that have been assigned are precisely those contemplated for these disabilities. See Thun v. Peake, 22 Vet.App. 111 (2008).  The Board concludes that the Veteran has not demonstrated such a degree of disability so as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, the criteria for referral for extraschedular ratings pursuant to 38 C.F.R. § 3.321(b) (1) are not met. See Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995). 


ORDER

An evaluation of 30 percent for peripheral neuropathy of the right upper extremity is granted prior to June 24, 2010, subject to controlling regulations governing the payment of monetary awards.

An evaluation of in excess of 30 percent for peripheral neuropathy of the right upper extremity is denied.  

An increased rating for postoperative right mid shaft ulnar fracture is denied.

An increased rating for right ulna donor site scar is denied.  


REMAND

The Veteran asserts that he has an acquired psychiatric disorder, to include PTSD, as the result of a traumatizing event in service, or that it is related to service-connected right arm fracture residuals.

On personal hearing in February 2012, the appellant testified that while on patrol in 1989, he was attacked by two men who he ordered out of a restricted area.  He stated that he put up his arms to defend himself but that an attacker struck him resulting in injury.  He related that due to the incident, he had nightmares about being attacked, had begun to look over his shoulder as he got older, did not being in crowds, had developed temper issues, and had become scared since getting out of the military.  His wife testified that he had nightmares, "came out swinging with his fists sometimes" and did not realize what was going on.  He told her that he had recurring dreams of the attack in the military.  Testimony was also elicited to the effect that service connection was warranted for an acquired psychiatric disorder secondary to the service-connected right forearm disorder because inability to use it resulted in much frustration and had led to diagnoses of anxiety and depression. 

The Board observes that a VA outpatient clinic note dated in January 2004 noted that various problems with the service-connected right arm had made it difficult for the Veteran to obtain and maintain employment, and that this had resulted in significant financial problems and other psychosocial stressors.  The Veteran should thus be afforded a VA psychiatric examination in this regard to include a clinical opinion.  

[The Board would point out, however, that in VA outpatient records dated in June 2005, the Veteran denied any frightening events and all PTSD-related symptoms when being evaluated.] 

The Veteran testified that he made at least 18 parachute jumps in service, and that on one jump, he bruised his spinal column and was hospitalized.  He stated that he could not feel his legs for five to six weeks and was placed in traction.  He related that this had happened at Fort Benning, Georgia, and that he had had continuing back symptoms since that time.  The appellant stated that after the injury, he had pain that shot down his legs and that he had gone to a Pittsburgh, Pennsylvania VA clinic for treatment in 1989.  He related that he has also gone to chiropractor named D. Piersol for back pain soon after discharge from active duty.  The veteran related that he was discharged from service for reasons that included back injury.

The Veteran testified that he injured his knees during basic training after falling off a rock and bruising his kneecaps.  He also said that he landed the wrong way after jumping out of a plane on one occasion and injured his knees.  He related that he did not remember having knee pain in service except for one occasion, but had started noticing problems with the knees within the last five to six years.  

As to the claimed orthopedic disorders, the Board notes that service treatment records are for the most part unavailable.  There is an RO memorandum of record of a formal finding of unavailability of Federal records dated in June 2006.  However, it appears that the agency of original jurisdiction has only contacted the National Personnel Records Center in this regard.  The Board would point out that in cases where a veteran's service records are unavailable through no fault of his own, there is a heightened obligation to assist in the development of the case, including the obligation to search alternative sources. See O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991); Moore v. Derwinski, 1 Vet.App. 401, 406 (1991).  The United States Court of Appeals for Veterans Claims (Court) in Dixon v. Derwinski, 3 Vet.App. 261 (1992) held that VA should conduct a "reasonably exhaustive search" to obtain service treatment records, including inquiries directed to named facilities, if they are still operational.

In this regard, the RO should attempt to reconstruct the service treatment records through other means.  This includes attempts to obtain any information from all available sources and records repositories.  The Court has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain them would be futile. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  If the search is negative, a further memorandum to this effect should be placed in the claims folder. 

In this regard, the Veteran stated that he was treated and hospitalized for his back at Fort Benning, Georgia.  Therefore, a direct request should be made to the medical establishment at that facility for the Veteran's clinical records.  The RO should once again contact the National Personnel Records Center for any records that may have become associated with the Veteran's file since the last request for such in 2005.  Additionally, the RO should request treatment records for the Veteran from the Department of the Army and the Pittsburgh VA healthcare system.  As well, the appellant should also be requested to provide the names and addresses of any and all physicians and/or facilities, including Dr. Piersol, from which he received treatment for the back and knees during active duty and after discharge from service in 1989.  

The Board observes that a copy of the Veteran's April 1989 discharge examination report is of record and indicates on The Report of Medical History that he had broken bones and recurrent back pain.  Personnel records reflect that in a sworn statement dated in January 1989, he indicated that he had gone to see his doctor for his back for a second opinion.  Review of the record discloses that in private clinical records dated in October 1989, some months after service, the Veteran sought treatment after falling "flat on his back" leading to treatment for continuing back symptoms.  He fell downstairs in September 2002 and heard a pop in his right knee and experienced giving way.  

Under the circumstances, the Board is of the opinion that a current VA orthopedic examination is warranted, to include a clinical opinion.  The Court of Appeals for Veterans Claims (Court) held in McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006) that the threshold for getting an examination under the VCAA is low. See also Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Make a direct request to the appropriate clinical facility at Fort Benning, Georgia to request clinical records, to include those that might be retired or on microfilm. 

2.  Request the Veteran's relevant VA outpatient records from the Pittsburgh VA healthcare system dating from 1989 and associate from the claims folder.

3.  Following a reasonable period for responses from the above, schedule the Veteran for a VA psychiatric examination.  The claims folder must be made available to and be reviewed by the examiner. 

After reviewing the claims folder and examining the Veteran, the examiner should a) establish the current psychiatric diagnoses, and provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) b) the appellant has an acquired psychiatric disorder, including PTSD, deriving from service and/or a traumatic event therein, or c) whether the Veteran has an acquired psychiatric disorder that is secondary to or has been made chronically worse (aggravated) by service-connected right arm disability, or d) whether any current psychiatric disorder is more likely of post service onset and unrelated to active duty.  If aggravation is found, the examiner must render an opinion as to the extent of the aggravation and provide a baseline prior to the aggravation. 

The examiner should provide a full rationale for the opinion and reference the facts relied upon in reaching his or her conclusions. 

4.  Schedule the Veteran for a VA orthopedic examination.  The claims folder must be made available to the examiner.  After reviewing the claims folder and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) a) the appellant has low back, lower extremity, and/or knee disorders related to service, to include his parachuting duties therein, or b) whether any current low back, lower extremity and/or bilateral knee disabilities are more likely of post service onset and unrelated to active duty.  The examiner should provide a full rationale for the opinion and reference the facts relied upon in reaching his or her conclusions.

5.  Thereafter, readjudicate the appeal.  If a benefit is not granted , issue a supplemental statement of the case and provide the appellant and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


